Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.   	 Applicants’ arguments and amendments filed on 11/17/2020, have been fully considered but are not persuasive. Therefore, the following action is final.
Any objections and/or rejections made in the previous action, and not repeated below, are hereby withdrawn.

Status of the application
3.	Claims 1-6, 12, 18-19, 22, 24, 27, 38, 43-45, 47-48, 50 and 54 are pending in this application.
Claims 43-45, 47-48, 50 and 54 have been withdrawn.
Claims 1-6, 12, 18-19, 22, 24, 27 and 38 have been rejected. 

Claim Rejections - 35 USC § 103
4.    In the event the determination of the status of the application as subject to AIA  35 U.S.Q 102 and 103 (or as subject to pre-AIA  35 U.S.Q 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

5.    The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6.    The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a.    Determining the scope and contents of the prior art.
b.    Ascertaining the differences between the prior art and the claims at issue.
c.    Resolving the level of ordinary skill in the pertinent art.
d.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.    Claims 1-6, 18, 27 and 38 are rejected under 35 U.S.C. 103 is being unpatentable over Kamaguchi et al. US 2005/0069579 in view of Xie et al. WO 2011/014942.


(i)    Gelling agent e.g. (i.e. includes any non-gelatinous hydrocolloid at least in [0024]], [0031] - [0033] and in claims 1, 6 of Kamaguchi et al.),
(ii)    Sugar e.g. dextrose, sucrose ([0035], [0036]), plasticizer ([0037], [0038]), and the method of making by mixing, heating at 70 degree C ([0053])
(iii)    Plasticizer ([0037], [0038]).
Kamaguchi et al. also discloses capsule can be used without drying moisture in the capsule shell ([0049]) (and therefore, can have barrier modification by secondary ref)
Kamaguchi et al. is silent about phospholipid in the composition.
Xie et al. discloses that lecithin can be used as softening, anti-caking agent and softening agent (in claim 14 of Xie et al.). It is known that lecithin contains phospholipid, therefore, it reads on phospholipid. Xie et al. also discloses that anti-sticking and softening agents provide non-stickiness during storage under any condition and even under high humidity and high temperature condition (page 6 lines 26-30) and therefore provides storage stability of the product.
It is also to be noted that lecithin is an emulsifier also. Therefore, it can emulsify the hydrocolloid mixture containing composition which would have been obvious to make a water barrier layer as is also evidenced by applicants own specification (in PGPUB [0054], Emulsified hydrocolloid).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Kamaguchi et al. to include lecithin 

9.    Regarding claim 2, Kamaguchi et al. discloses that the hydrocolloid mixture can comprise carrageenan, starch and other gums (at least in [0031]-[0032]).

10.    Regarding claim 3, Kamaguchi et al. discloses the starch can be maltodextrin ([0029]).

11.    Regarding claim 4, Kamaguchi et al. discloses the plasticizer e.g. glycerin can be used in such a composition ([0037], [0038]).

12.    Regarding claim 5, Kamaguchi et al. discloses that sugar can be incorporated as an additive to provide sweetness property of the product ([0017]).

13.    Regarding claim 18, Xie et al. discloses that lecithin can be used as softening, anti-caking agent and softening agent (in claim 14 of Xie et al.). Modified Kamaguchi et al. was modified by Xie et al. to include lecithin as phospholipid and discussed above for claim 1. However, Xie et al. discloses that anti-caking agent, 

14.    Regarding claim 27, modified Kamaguchi et al. is silent about elasticity.
However, the hardness value is disclosed and its method of evaluating the hardness is also disclosed (at least in Table 10 [0067], [0068]). Therefore, it is within the skill of one of ordinary skill in the art can optimize elasticity based on the physical parameters like hardness etc. of the capsule in order to have desired strength of membrane composition. The precise elasticity value would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the percent value of elasticity in Kamaguchi et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. strength and flexibility of the membrane etc. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the 

15.    Regarding claim 38, Kamaguchi et al. discloses that the material can be broad including aromatic, oily vitamin, oil soluble medicinal substances etc. i.e. hydrophobic substances and also hydrophilic substances ([0044], [0045]).

16. 	Claim 12 is rejected under 35 U.S.C. 103 is being unpatentable over modified Kamaguchi et al. US 2005/0069579 and further in view of evidentiary prior art by NPL Carrageenan.

17. 	Regarding claim 12, even if the modified Kamaguchi et al. does not specifically mention the pH of the membrane. However, as the combinations of prior arts meet the claimed components comprising liquid material (water) and no acid or alkali is present in the composition, if the hydrocolloids containing composition, would have the physical property of stability in solution and gel strength at the desired pH range between 4-8, it will inherently provide the membrane physical property having pH 4-8 to have the stable composition.
In this instance, as one example, it is evidenced that carrageenan has gel strength and stability at PH 3.5 or more as evidenced by NPL Carrageenan (page 12 Under Stability in solution: For example carrageenan has stability and gel strength above pH 3.5).Therefore, the membrane is made of carrageenan hydrocolloid mixture in combinations with the ingredients including water etc. which would 

18.    Claim 19 is rejected under 35 U.S.C. 103 is being unpatentable over Kamaguchi et al. US 2005/0069579 in view of Xie et al. WO 2011/014942 as applied to claim 1 and further in view of Fonkwe et al. USPN 6949256.

19.    Regarding claim 19, modified Kamaguchi et al. is silent about specific viscosity of the composition.
It is to be noted that modified Kamaguchi et al. discloses that 20% aqueous solution has viscosity 300 mPa.s at 80 degree C. However, claim 1 is broad and does not claim any specific percent amounts of hydrocolloid mixture and percent amount of aqueous solution. Therefore, even if Kamaguchi et al. discloses a specific viscosity value at the specific condition, one of ordinary skill in the art can modify the viscosity value by optimizing the amount of hydrocolloid which is viscosity agents as disclosed by Fonkwe et al. (col 5 lines 35-47) to make final viscosity in the desired disclosed range including 10OcP to 1200cP to modify the physical properties of final gel or film (col 5 lines 37-40) and modifications can be made which do not depart from the spirit of the invention ( col 12 lines 55-60) which overlaps 1 to l0 Pa.s. (1 Pa.s=1000 mPa.s. =1000cP) of claim 19.

It is to be noted that the viscosity depends on specific percent amounts of hydrocolloid mixture and percent amount of aqueous solution and the temperature at
which it is measured i.e. viscosity is temperature dependent. Also Fonkwe et al. discloses that modifications can be made which donot depart from the spirit of the invention (col 12 lines 55-60). Therefore, it is within the skill of the one of ordinary skill in the art to optimize the viscosity in order to have desired final product of desired physical property.
Absent showing of unexpected results, the specific amount of viscosity is not considered to confer patentability to the claims. As the viscosity is variable that can be modified, among others, by adjusting the amount of viscosifying agent (hydrocolloid mixture), liquid (water), type of viscosifying agent and temperature etc. (liquid), the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of viscosity in modified Kamaguchi et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired final viscosity of the membrane. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general 

20.	 Claims 22, 24, are rejected under 35 U.S.C. 103 is being unpatentable over Kamaguchi et al. US 2005/0069579 in view of Xie et al. WO 2011/014942 as applied to claim 1 and further in view of West et al. WO 2004/009456.

21.    Regarding claims 22, 24, modified Kamaguchi et al. is silent about internal volume of such a capsule.
West et al. discloses that the volume of such a capsule can be 2.5 ml to 50 ml (in claim 11 of West et al.).
One of ordinary skill in the art would have been motivated to modify further modified Kamaguchi et al. to include the teaching of West et al. to make the capsule having internal volume from within the range amounts of 2.5 to 50 ml which meets claimed range between 1 to 10 ml. of claim 22 in order to have desired internal volume of choice for intended use.

22.    Regarding claim 24, e.g., the weight depends on the individual component and it varies. For example for water, 1 ml = 1 gm. Therefore, it is within the skill of one of ordinary skill in the art to calculate the weight of a particular substance from the formula D=M/v to be encapsulated into the capsule which can be , e.g., water or close density water like component or any component having the corresponding weight also.

23.    Claims 1-6,18,19, 27 and 38 are rejected under 35 U.S.C. 103 is being unpatentable over Fonkwe et al. USPN 6949256 in view of Kamaguchi et al. US 2005/0069579 and in view of Xie et al. WO 2011/014942.

24.    Regarding claim 1, 5, 6 Fonkwe et al. discloses that a non-gelatinous film forming capsule composition comprising
 (i)    gelling agent e.g. (i.e. includes any non-gelatinous hydrocolloid mixture col 5 lines 17-19, e.g. carrageenan and glucomannan, lines 40-50 and at least in claim 1, of Fonkwe et al et al.),
(ii)    plasticizer (col 6 lines 30-32, and lines 45-47 and col 9 lines 38-40),
Fonkwe et al. is silent about (i) at least one sugar (ii) at least one phospholipid
(iii)    at least one water barrier.
With respect to (i), Kamaguchi et al. discloses that sugar e.g. dextrose, sucrose ([0035], [0036]) is used in such a composition, which provides shell reinforcement ([0035], [0036]).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Fonkwe et al. to include the teaching of Kamaguchi et al. to include sugar in order to provide shell reinforcement (at least in Kamaguchi et al., [0035], [0036]) and known property of desired sweet taste of the composition.
With respect to (ii) and (iii), Xie et al.discloses that lecithin can be used as softening, anti-caking agent and softening agent (in claim 14 of Xie et al.). It is known that lecithin contains phospholipid, therefore, it reads on phospholipid. Xie et al. 
It is also to be noted that lecithin is an emulsifier also. Therefore, it can emulsify the hydrocolloid mixture containing composition which would have been obvious to make a water barrier layer as is also evidenced by applicants own specification (in PGPUB [0054], Emulsified hydrocolloid).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify modified Fonkwe et al. to include lecithin as phospholipid to serve as softening agent and as an emulsifier also in order to make the emulsified hydrocolloid mixture composition which provides non-stickiness during storage under any condition and even under high humidity and high temperature condition ( page 6 lines 26-30) and therefore provides storage stability of the product and an obvious emulsified hydrocolloid composition provides an water barrier layer of the composition.

25.    Regarding claims 2-4, Fonkwe et al. discloses that the hydrocolloid mixture can comprise carrageenan (at least in col 5 lines 17-19, e.g. carrageenan and glucomannan, lines 40-50 and at least in claim 1, of Fonkwe et al et al.), and standardized with maltodextrin (col 9 lines 25-27) and plasticizer can be glycerin (at least in col 9 lines 38).



27.    Regarding claim 19, modified Fonkwe et al. discloses that the viscosity of the film-forming composition can be 1200 cPs (i.e. 1000 Mpa=1 Pa).
(Additionally), the precise amount of viscosity would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of viscosity in modified Fonkwe et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired final viscosity of the membrane. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the 

28.    Regarding claim 27, modified Fonkwe et al.is silent about elasticity.
However, the hardness value is disclosed the tensile strength (at least in col 11, Table 1 [0067], [0068]) which can evaluate the hardness of the composition. Therefore, it is within the skill of one of ordinary skill in the art can optimize the physical parameters like hardness etc. of the capsule. The precise elasticity value would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the percent value of elasticity in Fonkwe et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. strength and flexibility of the membrane etc. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

29.    Regarding claim 38, Fonkwe et al.discloses that the film-forming composition can be used to encapsulate nutritional supplements, medicinal dosage forms, cosmetics, oils, gels etc. (at least in Abstract).

30.    Claim 12 is rejected under 35 U.S.C. 103 is being unpatentable over modified Fonkwe et al. USPN 6949256 as applied to claim 1 and further in view of evidentiary prior art by NPL Carrageenan.

31.    Regarding claim 12, even if the modified Fonkwe et al. does not specifically mention the pH of the membrane. However, as the combinations of prior arts meet the claimed components comprising liquid material (water) and no acid or alkali is present in the composition, if the hydrocolloids containing composition, would have the physical property of stability in solution and gel strength at the desired pH range between 4-8, it will inherently provide the membrane physical property having pH 4-8 to have the stable composition.
In this instance, as one example, it is evidenced that carrageenan has gel strength and stability at PH 3.5 or more as evidenced by NPL Carrageenan (page 12 Under Stability in solution: For example carrageenan has stability and gel strength above pH 3.5).Therefore, the membrane is made of carrageenan hydrocolloid mixture in combinations with the ingredients including water etc. which would contributes membrane with stable composition having at pH ranges above 3.5 -9 and it is within the range values as claimed in claim 12. However, it can change from individual hydrocolloid but will be within the skill of one of ordinary skill in the art to include hydrocolloid to remain within the pH 4-8 of claim 12.

32.    Claims 22, 24, are rejected under 35 U.S.C. 103 is being unpatentable over Fonkwe et al. USPN 6949256 in view of Kamaguchi et al. US 2005/0069579 in view of Xie et al. WO 2011/014942 (hereinafter, modified Fonkwe et al.) as applied to claim 1 and further in view of West et al. WO 2004/009456.

33.    Regarding claims 22, 24, modified Fonkwe et al. is silent about internal volume of such a capsule.
West et al. discloses that the volume of such a capsule can be 2.5 ml to 50 ml (in claim 11 of West et al.).
One of ordinary skill in the art would have been motivated to modify further modified Kamaguchi et al. to include the teaching of West et al. to make the capsule having internal volume from within the range amounts of 2.5 to 50 ml which meets claimed range between 1 to 10 ml. of claim 22 in order to have desired internal volume of choice for intended use.

34.    Regarding claim 24, e.g., the weight depends on the individual component and it varies. For example for water, 1 ml = 1 gm. Therefore, it is within the skill of one of ordinary skill in the art to calculate the weight of a particular substance from the formula D=M/v to be encapsulated into the capsule which can be , e.g., water or close density water like component or any component having the corresponding weight also.

Response to arguments
35.	Applicants’ arguments and amendments have been considered. Applicants’ arguments and amendments overcome 112 second paragraph rejections of record. However, they do not overcome 103 rejections of record.   

A. Applicant argued (in general) that “applicant wishes to emphasize that the disclosed and claimed non-gelatin soft capsule of the present application contain water. The barrier properties of the claimed capsule formulation clearly represent an advancement in that no formulation currently known allows to encapsulate a water content as high as 20% without compromising the ability to chew the capsule which has never been suggested or disclosed before the present application. All known capsules are either only ingestible or claim to be chewable, but leave a rubbery envelope in the mouth. The claimed capsule formulation is intended for viable commercial use, particularly in the food industry, which unlike other technologies target the pharma and nutra industries and thus have properties which are not adapted for the food industry.
	Applicant arguments in relation to Kamaguchi et al. and Fonkwe are addressed below: 
B. Kamaguchi et al. 
Examiner is discussing this prior art in relation to unexpected result as argued by the applicants in relation to this prior art.
Applicants argued that 
(i) “The Applicant acknowledges that Kamaguchi et al. uses “carrageenan” as mentioned in the present application. However, the overall composition of the membrane disclosed in Kamaguchi is very different from the claimed capsule because the Kamaguchi capsules are designed to dissolve in water (see [023] in Kamaguchi), so the “filling” cannot be a product with a high water content (only uses MCT oils in its examples) and are manufactured by "dripping" and not by heat sealing”

(iii) Here again, the applicant has developed a heat-sealable and thermoformable membrane resulting from a manufacturing method that is completely different from that of Kamaguchi (dripping) and therefore the thermophysical properties (elasticity, gel temperature, etc.) are completely different, and the composition (especially the % plasticizer) is totally different.
In response to A and B above, it is to be noted that Kamaguchi et al. discloses that (optionally) shell reinforcer and a plasticizer (at least in [0013]) and plasticizer as glycerin can be 10-30% by weight ([0037]). Even if optional, however it is considered as broad disclosure and can include shell reinforcer and ‘one plasticizer’ (at least in [0013]) as claimed in claim 1.It is to be noted that claim 1 recites “comprising” open ended transitional phrase and claim 1 does not recite any specific range amounts of the 
It is to be noted that the broad independent claim 1 recites “membrane’ and does not recite specific “heat-sealable and thermoformable membrane” as alleged by the applicants as mentioned in section (iii) above.
	If we consider the primary prior art by Kamaguchi et al., it has the disclosed ingredients as claimed in independent claim 1 other than phospholipid. It is also to be noted that 
Examiner acknowledges the unexpected result of the claimed invention as argued in section B (iii) above. However, they are not persuasive because of following reasons: 
(a) Examiner has also considered the examples in the applicants’ specification. For example, in specification, at least in Example [0161] e.g. glycerin 15% and in Kamaguchi et al. [0038] 15-30% by weight). However, independent claim 1 is broad. The examples are insufficient to overcome the above rejection because (1) applicants has not compared the claimed invention to the teachings of the reference and (2), more importantly, the examples are not commensurate in scope with the claims because the examples are directed to specifics not defined by the claims. The examples no way allow the examiner to determine a trend for the results. Evidence of unexpected results must be clear and convincing. In re Lohr 137 USPQ 548. Evidence of unexpected results must be commensurate in scope with the subject matter claimed. In re Linder 173 USPQ 356. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside (i.e. as well as the 
	(b) Applicants arguments in section (i) above that ‘high water content (only uses MCT oils in its examples)’ and “are manufactured by "dripping" and not by heat sealing”, are not in the independent product claim 1. Also the arguments related to the amount of maltodextrin (14-15%) and “fillings with a high water content” in section (ii) above are not present in the independent product claim 1. 
(c) Kamaguchi et al. does not disclose phospholipid. However, Xi et al. is used as secondary prior art (with motivation) to address lecithin is a softener, and known emulsifier which serves as source of phospholipid which can emulsify the hydrocolloid mixture containing composition which would have been obvious to make a water barrier layer as is also evidenced by applicants own specification (in PGPUB [0054], Emulsified hydrocolloid).
	Therefore, the arguments in relation to Kamaguchi et al. with respect to the emphasis based on unexpected result is considered as not persuasive. Therefore, this rejection is maintained.

Fonkwe et al.: 
C.	Applicants arguments in relation to Fonkwe has been considered as a whole and few are mentioned below:
 	(i)  “Similarly, Fonkwe does not mention any ingredients with "water barrier" functionality and thus does not disclose a capsule that can contain material inside with a high water content. 

(iii) The formulation proposed by the applicant is specifically aimed at achieving a significant water barrier property, which is an important difference from the prior art and this is clearly an inventive contribution. The originality is that the composition claimed comprises a waterproof membrane which is not taught or suggested in Fonkwe.
In response, Fonkwe et al. in view of Kamaguchi et al. are used to addresss claim 1 as discussed in the office action above. It is also to be noted that the most of the arguments are similar as discussed for Kamaguchi et al. and therefore, the response is applicable to Fonkwe in view of Kamaguchi et al. as well. 

Xie et al.: 
Applicants argued on page 2, Remarks section that the references of Xie et al. and/or West et al. do not compensate the deficiencies identified hereinabove for Kamaguchi and in Fonkwe.
Xie et al. indeed uses lecithin. Phospholipids (including lecithin) are used for their multiple functions: emulsifying, bonding agent, and to form fat globules which will participate in the thermophysical characteristics (elasticity, etc.) and the impermeability 
In response, Xie et al. is used as secondary prior art to (specifically) disclose that lecithin can be used as softening, anti-caking agent and softening agent (in claim 14 of Xie et al.) in order to modify Kamaguchi et al. and/or Fonkwe et al.  One of ordinary skill in the art would have been motivated because lecithin is a source of phospholipid and it provide non-stickiness during storage under any condition and even under high humidity and high temperature condition (page 6 lines 26-30) and therefore provides storage stability of the product. Therefore, other arguments related to Xi et al. are not an issue in this respect. 
However, note that while Xi et al. do not disclose all the features of the present claimed invention, Xi et al. is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely ‘capsule volume’, and in combination with the primary reference, discloses the presently claimed invention.

West et al.: 
37.	In a similar manner, applicants’ arguments on page 7 in relation to West et al. is considered but not persuasive. 

However, note that while West et al. do not disclose all the features of the present claimed invention, West et al. is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely ‘capsule volume’, and in combination with the primary reference, discloses the presently claimed invention.
Therefore, the rejection is maintained and is made as final.

Conclusion
38.	Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792              

/DONALD R SPAMER/Primary Examiner, Art Unit 1799